Citation Nr: 1103047	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  94-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability 
compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (Court) dated June 4, 2003, which vacated a July 2001 
Board decision and remanded the case for further development.  
The case arose from an October 1992 decision by the Committee on 
Waivers and Compromises (COWC) at the Cleveland, Ohio, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In April 1999 and January 2004, the Board remanded the case to 
the RO for additional development.

The Board notes that in March 2000, the RO notified the Veteran's 
child E. that apportionment of the Veteran's compensation 
benefits effective from October 1, 1992, to May 8, 1998, had been 
awarded and that in June 2000 the RO notified the Veteran's child 
C. that apportionment of the Veteran's compensation benefits 
effective from October 1, 1992, to September 28, 1994, had been 
awarded.  The correspondence included information concerning the 
right to appeal; however, the record presently before the Board 
does not reflect any intent to appeal these determinations.  

In addition, the Board notes that the Veteran's marriage to his 
former spouse was terminated in April 1990 prior to the VA action 
to reduce his compensation benefits.  Therefore, a determination 
as to the Veteran's former spouse's right to apportionment after 
September 1992 when his benefits were reduced is not warranted.  
See 38 C.F.R. §§ 3.1(j), 3.50, 3.450 (2010).

The Board also notes that the Veteran's mother's apportionment 
claim was denied in January 1994 and was not appealed.  
Therefore, the Board finds there are no remaining unresolved 
apportionment claims that may be construed as inextricably 
intertwined with the issue developed for appellate review.

In a separate July 2008 decision, the RO denied service 
connection for hypothyroidism, temporal lobe epilepsy, 
hypertension, and glaucoma.  This decision was mailed to 
the Veteran on July 14, 2008.  The Veteran submitted a 
timely Notice of Disagreement with the denial of those 
claims, and a Statement of the Case was issued to the 
Veteran on December 14, 2009.  The Veteran submitted a VA 
form 9 (substantive appeal) with respect to these issues 
on March 10, 2010.  As the Veteran did not submit his 
substantive appeal within 60 days of the mailing of the 
Statement of the Case, or within the remainder of the 1-
year period from the date of mailing of the notification 
of the determination being appealed, the Veteran did not 
perfect an appeal of these issues.  See 38 C.F.R. § 
20.302(b) (2010).  As such, the Board interprets the 
Veteran's March 10, 2010 submission as an attempt to 
reopen the previously denied claims for service connection 
for hypothyroidism, temporal lobe epilepsy, hypertension, 
and glaucoma.  As this petition to reopen has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) 
in the first instance, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained, and the claimant has been 
adequately notified of the efforts taken to obtain relevant 
records and of the future action to be taken by VA.  

2.  In May 1981, the Veteran was incarcerated for commission of a 
felony in November 1980.

3.  In May 1992, the RO received notice that the Veteran had been 
incarcerated for commission of a felony, and his compensation 
award was subsequently retroactively reduced creating an 
overpayment in the amount of $74,669.17.

4.  The Veteran's constitutionality claim has no legal merit. 

5.  The overpayment at issue was not created because of sole VA 
error.

6.  The Veteran did not commit fraud, misrepresentation, or bad 
faith in the creation of the overpayment.

7.  The Veteran and VA had some fault in the creation of the 
debt, but the balance of fault rests upon the Veteran for 
accepting payments to which he knew or reasonably should have 
known he was not entitled.

8.  Waiver of the assessed overpayment would result in unfair 
enrichment to the Veteran.

9.  Recovery of the assessed overpayment would not deprive the 
Veteran of basic necessities.

10.  Denial of waiver would not defeat the purpose of the award 
of VA benefits.

11.  There is no indication that the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance upon 
the benefits received.


CONCLUSION OF LAW

Waiver of recovery of the overpayment of disability compensation 
benefits in the amount of $74,669.17 would not be contrary to the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 1.963, 1.965 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

In this case, however, the Board notes that the notice provisions 
of the VCAA are inapplicable to waiver claims.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  Nonetheless, the Veteran has 
been afforded opportunities to present evidence in support of his 
claim, has been furnished the reasons and bases for the denial of 
the claim by the RO, and he has been afforded opportunities to 
respond.  The Board finds that these actions satisfy any duties 
to notify and assist owed to the appellant in the development of 
this claim.  Hence, the claim is may properly be considered on 
the merits.

Background

The record demonstrates that in February 1967 the RO granted 
entitlement to service connection for the Veteran's diabetes 
mellitus and that the disorder has been rated as 60 percent 
disabling since April 1971.  

In October 1980 Congress enacted legislation (Public Law 96-385) 
reducing the amount of compensation available to otherwise 
qualified veterans during periods of incarceration.  See Pub. L. 
96-385, § 504(a), 94 Stat. 1534, 3307, (Oct. 7, 1980).

In February 1981 the RO received correspondence from the Veteran 
authorizing the release of information from his claims file to 
his lawyers.  A handwritten notation to the correspondence, 
presumably from a VA benefits counselor, stated documents 
pertaining to the Veteran's disability had been copied and 
provided "to assist the attorney in a criminal case involving 
the [Veteran]."  

In May 1981 the Veteran was incarcerated for commission of a 
felony in November 1980. 

In correspondence received by the RO in July 1984 and September 
1984 the Veteran requested direct deposit to his bank be canceled 
and requested his address of record be changed.

In July 1991 the RO requested the Veteran provide identifying 
information for his spouse and dependent children.

In August 1991 the Veteran submitted a statement with information 
identifying O.M. as his spouse and E. and C. as dependent 
children.  He also certified the information was correct to the 
best of his knowledge.

In April 1992 the RO received a report from the State of Ohio 
indicating the Veteran had been incarcerated since May 27, 1981.  

In May 1992 the RO notified the Veteran of a proposal to 
retroactively reduce his payments from July 26, 1981, the 61st 
day of his incarceration.  It was noted that evidence had been 
received showing he was incarcerated for conviction of a felony 
committed after October 7, 1980.  He was informed that his 
dependents could apply for an apportionment of his benefits while 
he was incarcerated.

In June 1992 the Veteran, in response to a May 1992 RO request 
for identifying information for his spouse and dependent 
children, reported that he had been divorced from O.M. since 
March 1990.  He also reported his dependent children E. and C. 
were in the custody of his former spouse O.M.

In correspondence dated in June 1992 the Veteran notified the RO 
that he intended to appeal the reduction of his VA payments "not 
on factual averment" but because the act was unconstitutional.  
He stated his belief that the legislation violated his equal 
protection rights in that disparate treatment was provided for 
Veterans whose crimes were committed before and after October 7, 
1980.

In a June 1992 statement the Veteran requested entitlement to 
waiver of overpayment debt due to the circumstances in which it 
was created and due to financial hardship.

In a June 1992 financial status report the Veteran noted he 
received a monthly salary of $22.  He listed no monthly expenses, 
assets, or other debts.  He stated he had been using his VA 
compensation payments for his personal needs and to help his 
family, including his children, mother, and former spouse.

In July 1992 the RO notified the Veteran, in essence, that the 
May 1992 action was a proposal to reduce and not an appealable 
final determination.  He was informed that a final determination 
would be based upon the evidence of record and that he may then 
appeal the decision.

In correspondence to his service representative dated in July 
1992 the Veteran stated that he had been assisting his recently 
widowed mother and that he had living expenses in prison for soap 
and various hygiene products not provided by the state.  He noted 
he received income from the state of only $22 per month.  

In a July 1992 statement the Veteran expressed disagreement with 
the proposal to reduce his compensation payments because he 
believed the law to be unconstitutional and discriminatory and 
because VA knew of his incarceration and continued to pay him 
without notifying him of the law.  He noted that a VA 
psychiatrist had testified at his trial in March 1981.  He also 
stated that he had financial obligations despite his 
incarceration for his recently widowed mother, his dependent 
children, and his legal debts.

The Veteran reiterated his claim in correspondence to his 
congressional representative in July 1992. 

In August 1992 the Veteran's award of disability compensation was 
reduced to 10 percent effective July 26, 1981.  

In correspondence from VA's Debt Management Center in September 
1992 the Veteran was notified that the reduction of his 
compensation benefits had resulted in the creation of an 
overpayment in the amount of $74,669.17.

In September 1992 the Veteran submitted correspondence to his 
congressional representative expressing disagreement with the 
action to reduce his payments and intent to request a waiver of 
the debt.  He reiterated his claim that the law was 
unconstitutional and discriminatory and that VA knew of his 
incarceration because a VA physician had testified at his trial.  
He also disputed the amount of the overpayment created, in 
essence, because VA had not made an adjustment to reflect the 
amount of financial support he had provided his dependents.

In September 1992 the RO received a copy of correspondence the 
Veteran sent to his service representative expressing 
disagreement with the action to reduce his payments and of his 
intent to request a waiver of the debt.  He reiterated his claim 
that the law was unconstitutional and discriminatory, that he was 
never notified of the law, and that VA knew of his incarceration.  
He noted that his former spouse had complete control of his 
compensation payments until December 1984 or 1985.

In a September 1992 financial status report the Veteran noted he 
received a monthly salary of $22 and monthly VA disability 
payments of $746 and had average monthly expenses of $325 for 
rent or mortgage payments, $73 for food, $150 for telephone 
charges, $67 for clothing, $32 for postage, and $22 for personal 
hygiene items.  He reported assets of $386 cash in bank and 
$28.22 cash on hand.  He noted an unpaid balance due for legal 
services of $56,000.  He stated he had been contributing $325 
each month to assist his mother with mortgage/space rental 
payments, that he had purchases to supplement his meals because 
the institution did not have a diet line for diabetics, that he 
had to purchase his own shoes, under clothing, and gym wear, and 
that he had other living expenses for postage, personal hygiene 
items, and correspondence supplies.  The Veteran also stated that 
he had provided $2,941 to move his mother to Las Vegas, Nevada, 
$10,000 for the down payment on her home, $2,200 to his former 
spouse the past year, and $750 for Christmas gifts for his family 
in 1991.  

In October 1992 the RO received a copy of the Veteran's divorce 
decree ordering the dissolution of his marriage to O.M. in March 
1990.  

In October 1992 the COWC found there was no evidence of fraud, 
misrepresentation, or bad faith in the creation of the 
overpayment but that the Veteran was at fault in not advising VA 
of his incarceration.  Entitlement to waiver was denied.  

In November 1992 the RO received the Veteran's notice of 
disagreement from that determination.  

A statement of the case was issued in December 1992 which 
summarized the evidence of record and provided laws and 
regulations applicable to waiver determinations.  

In his January 1993 substantive appeal the Veteran reported VA 
had been aware of his pending legal problem in February 1981 but 
failed to assist him by advising him of the affect of his 
incarceration upon his compensation payments.  He also stated 
that he had in fact notified VA of his divorce in 1990.

In April 1993 the RO received a statement from the Veteran noting 
that he had been contributing to his mother's support, including 
$300 per month for mortgage payments and from $70 to $200 per 
month for his portion of her phone bill.

In a January 1994 VA corpus of estate determination it was noted 
that the Veteran's mother had bank deposits of $40,722 and 
monthly income of $3,025, including $1,270 from Social Security 
and $1,755 from dividends and interests.  Her total monthly 
expenses were reported as $1,551.

In January 1994 the Veteran's mother was notified that her 
apportionment claim based upon her status as a dependent of the 
Veteran had been denied.  The correspondence notified her of the 
right to appeal the determination.  

In correspondence dated in January 1996 the Veteran's child E. 
reported although the Veteran had been receiving benefits on her 
behalf and for her brother C. as dependents that they had not 
received any support from the Veteran.

In June 1996, the Veteran was issued special shoes from the 
prison Quartermaster.

In a July 1996 brief in support of the appeal the Veteran's 
representative asserted that a February 1981 note placed VA on 
notice of the Veteran's legal difficulties and, in essence, that 
the overpayment was incurred because of VA error.  It was noted 
that the Veteran contended the amount of overpayment should be 
adjusted to reflect the amount that could have been apportioned 
to his dependent spouse and children. 

In August 1996 the Board noted that the COWC had held that there 
was no fraud, misrepresentation or bad faith on the Veteran's 
part in the creation of the overpayment of compensation benefits 
and concurred with that decision but that the Veteran had been at 
fault in the creation of the overpayment and that it would not be 
against equity and good conscience to require repayment of the 
debt.  The Board found that there was "some fault" on the 
Veteran's part in the creation of the overpayment in failing to 
report his change of address to VA following his incarceration in 
May 1981.  The Board also found that recovery of the overpayment 
would not seriously impair his ability to meet his necessary 
living expenses.

In September 1996 the Veteran submitted a motion for 
reconsideration of the Board's decision and reiterated his prior 
claims.  

In October 1996 the Veteran submitted an amendment to his 
reconsideration motion in which he provided his interpretation of 
the provisions of 38 C.F.R. § 3.665 and as to whether the 
reduction of his compensation payments had been proper.

In December 1996 the Board denied the Veteran's motion for 
reconsideration.

In correspondence dated in March 1997 the Veteran's child E. 
reported that she had received 2 checks from the Veteran in the 
past 2 months for $50 each and that this was all she had received 
from him in the past 21 years.

In an August 1998 memorandum decision the Court found the Board 
had failed to discuss the Veteran's contention that VA should 
have known of his potential incarceration because a VA doctor had 
testified at his criminal trial.  The Court also found that the 
Board had failed to mention a handwritten notation on the 
Veteran's February 1981 correspondence showing that the Veteran 
was involved in a criminal trial.  The Court held, therefore, 
that the Board's rationale for denying the waiver request was 
inadequate because it was unclear whether the Board had balanced 
the fault of the debtor against the fault of VA in the creation 
of the overpayment.  

In a January 1999 statement the Veteran reported that his present 
monthly salary was only $20 and that his expenses included $3.00 
medical co-payments per treatment, medication, personal hygiene 
products, clothing, and foot wear.  In support of his claim he 
submitted a copy of a commissary price list with highlighted 
annotation of the products he presumably purchased regularly.  

In April 1999 the Board remanded the case to the RO for 
additional development.  It was noted that the RO should consider 
whether VA had notice or constructive notice of the Veteran's 
legal situation such as to amount to sole VA error in the 
creation of the overpayment and that the RO should investigate 
whether the Veteran was properly notified at the time that he was 
awarded compensation, or thereafter, of the need to notify VA of 
any change in his status or his address likely to affect the 
payment of his compensation benefits.  

The Board noted that the Court's statement that "[t]he Court 
trusts that the RO will consider all relevant apportionment 
rights in its decision" implied unresolved apportionment claims 
were inextricably intertwined with the issue of entitlement to 
waiver.  The Court had noted that the Board had referred the 
issues of apportionment for the Veteran's children while he was 
incarcerated to the RO for appropriate action but had not 
referred the issue of apportionment as it affected his spouse 
(prior to his divorce).  In addition, the Secretary's motion for 
remand had stated that the Board's referral action was 
"appropriate with respect to benefits payable subsequent to 
1992, but that it ignored the [veteran]'s argument that he should 
be granted a waiver of that amount of his benefits that could 
have been apportioned to his wife and children between 1981 and 
1992." 

In April 2000 the COWC affirmed the previous decision denying 
entitlement to waiver of overpayment.  A supplemental statement 
of the case was issued which summarized the evidence of record 
and VA action and provided reference to pertinent laws and 
regulations.  The COWC deferred consideration of the 
constitutionality issue raised by the Veteran, summarized the 
Veteran's contentions, and found that after weighing all of the 
elements in this case that collection of the debt would not be 
against the principles of equity and good conscience.

In correspondence dated in April 2000 the Veteran's child C. 
reported that he had not received support from the Veteran during 
the time the veteran had been receiving benefits on his behalf. 

In an October 2000 statement the Veteran provided a response to 
the April 2000 supplemental statement of the case.  He reiterated 
his claims and expressed disagreement with the finding that VA 
had not been placed on notice in 1981 of his potential criminal 
conviction and incarceration.  

In correspondence dated in June 2000 the Veteran's child E. 
reiterated her prior statements that she had had not received any 
support from the Veteran during the 20 years he had been in 
prison.

In July 2001 the Board found that there was no legal merit to the 
Veteran's constitutionality claim, that the calculation of the 
amount of overpayment created was proper, and that the Veteran 
was not entitled to a waiver of the debt.  The Board held that 
although there was some fault on the part of both the Veteran and 
the VA in the creation of the debt, that factor was outweighed by 
unjust enrichment of the Veteran.  It was also noted that undue 
financial hardship would not result from the recovery of 
overpayment, and collection of the debt would not defeat the 
purpose of paying benefits.

In a June 2003 decision the Court found that as the Veteran 
provided no legal support for his argument that 38 U.S.C. § 5313 
was unconstitutional, the Court did not need to address it.  The 
Court further found that the Board failed to address the 
Veteran's specific assertions that he much purchase food from the 
prison commissary to supplement his diet because of his diabetes 
and that he purchased personal hygiene supplies.  It was also 
noted that the Board failed to identify specifically any of the 
purpose(s) or objective(s) of compensation benefits.

In November 2003, the Veteran reiterated his belief that 38 
U.S.C. § 5313 is unconstitutional.  He also mentioned that he was 
required to pay a medical co-payment of $3.00 almost every time 
he had to get medical or dental treatment.  He asserted that he 
was required to purchase personal hygiene products, laundry soap 
powder, typewriter ribbons and paper, embossed first class 
envelopes, some medications, and clothing.  His state pay was 
$20, and he received financial assistance from his mother and 
brother.

In January 2004 1999 the Board remanded the case to the RO for 
additional development.  It was noted that the RO should obtain 
additional information regarding the Veteran's special dietary 
and personal hygiene expenses.  The RO was also requested to 
obtain specific information concerning any dietary accommodations 
provided by the prison to diabetic inmates, prison policies 
regarding medical care and any applicable charges, and the extent 
to which inmates were required to provide for their own personal 
hygiene supplies.

In September 2003, the Veteran complained to prison officials 
that he had been given peanut butter and jelly sandwiches for 
both breakfast and lunch when he had to attend an off-site 
medical appointment.  An official from prison medical said that 
the Veteran could eat the sandwiches.  The Veteran said that 
another person at medical had advised him that he should not eat 
peanut butter and jelly three times in a day.

In November 2003, the Veteran complained to prison officials that 
the Quartermaster did not have a sufficient inventory of clothes.  
He mentioned that the quality of the replacement underwear, t-
shirts, and socks had deteriorated.  He asserted that it had been 
over a year since he had received underwear, a pillowcase, 
sheets, and a washcloth.  Prison officials responded in 
December 2003 that the Quartermaster had been attempting to 
increase his inventory, and clothing items had been on order 
since July and November 2003.  It was noted that there was an 
ample supply of washcloths, and more sheets and pillowcases would 
be ordered.  The Veteran was told to see the Quartermaster for 
new or replacement clothing items.

In December 2003, the Veteran remarked that VA Form 21-8764 now 
includes a notice that benefits would be reduced upon 
incarceration in a Federal, State or local penal institution in 
excess of 60 days for a conviction of a felony.  He reiterated 
his belief that the law was unconstitutional.

The Veteran stated in February 2004 that he was required to 
purchase his own laundry soap and dryer sheets.  He mentioned 
that the state supplied one free letter per week, and he had to 
purchase additional stationary supplies and postage.  He could 
make copies for five cents per copy.  He had to buy his 
typewriter and ribbons from a state-approved vendor, and vitamins 
and over-the-counter medications had to be purchased at the 
commissary.  He said he purchased shampoo, bars of soap, 
deodorant, toothpaste, denture brushes, effergrip paste, denture 
cleanser tabs, mouthwash, shaving products, and shower shoes.  He 
stated that he purchased food products to supplement his 
inconsistent diet.  He remarked that while the prison had a 
"diet line" for medical inmates, he was served mostly 
carbohydrates.  Diabetics received peanut butter and graham 
crackers for an evening snack every day with a piece of fruit.

A copy of the Veteran's commissary orders dated August 2003 shows 
that the Veteran had purchased, among other things, greeting 
cards, stamps, soap, Diet Pepsi, Sierra Mist, deodorant, aspirin, 
toothpaste, denture cleaner, pinto beans, granola, rice, popcorn, 
Slim Jims, peanut M&M's, Snickers, vitamins, effergrip, tea, 
chocolate, honey graham crackers, shoe inserts, soup, ketchup, 
Hershey's, Tootsie Pops, ramen, Milk of Magnesia, antifungal 
cream, hydrocortisone cream, Nestle Crunch, cappuccinos, and 
cookies.  The Veteran also submitted 28 medical co-pay receipts 
which spanned a period of over five years.

In August 2004, the Veteran clarified that when medical scheduled 
him to see the nurse or doctor for his diabetes or epilepsy, he 
was not charged a co-payment.  However, when he went to 
medical/dental for other reasons, he was charged a co-payment.  
He mentioned that in addition to tunafish, salmon, soup, beans, 
cereals, and tea, he purchased candy at the commissary to counter 
insulin reactions which he had frequently while exercising.  

In May 2005, the Veteran purchased a pair of New Balance shoes.

A prison release-of-responsibility form from February 2006 
reveals that against the advice of medical personnel, the Veteran 
refused a diet card and calorie restriction.

The Veteran reiterated in June 2006 that his state pay was $20 
per month; all other funds were obtained from his mother and 
brother.  He mentioned that recently his sister had sent him 
typewriter ribbons, paper, and a watch battery.  He remarked that 
while the prison has a "diet line," it seemed that one diet fit 
all.  He said that he was required to purchase soap powder and 
dryer sheets, embossed stamped envelopes, typing and writing 
paper, pens, greeting cards, typewriter ribbons, vitamins and 
over-the-counter medications, shampoo, bars of soap, deodorant, 
shaving cream, razors, toothbrush, toothpaste, effergrip paste, 
denture cleaner, mouthwash, and food for when the institution was 
in lock-down.  He reminded the RO of his medical co-pays and said 
that he was responsible for purchasing his own recreation 
clothing and bathrobe.

A copy of the prison health care policy received in July 2006 
shows that inmates were charged a $3.00 co-pay for medical 
treatment, unless specifically exempted.  Indigent inmates were 
exempted from co-pays.  Inmates were considered indigent if, 
during the 30 days immediately preceding a request for health 
care, the inmate had earned or received less than $9.00; and, if 
the inmate's account balance had not exceeded $9.00 at any time 
during the 30 days immediately preceding the request.  
Additionally, when a department employee or contract worker 
ordered or required medical treatment on an inmate, including 
follow-up appointments initiated by medical staff, no co-pay was 
charged.  Non-chargeable visits also included treatment of 
chronic disease during regularly scheduled chronic care clinic 
and appointments.

In July 2006, a healthcare administrator from the prison 
indicated that the Veteran's prison sentence was 15 years to 
life.  She wrote that the Veteran was provided with three 
American Diabetes Association-approved (ADA) meals per day and a 
snack to take with him after dinner.  She stated inmates were 
required to purchase their personal hygiene supplies from the 
commissary.

A prison release-of-responsibility form from September 2006 
reveals that against the advice of medical personnel, the Veteran 
refused a blood glucose monitoring check.

In October 2006, the Veteran remarked essentially that until 
2003, VA had not been informing Veterans that their benefits 
would be reduced upon incarceration in a prison.  He felt that as 
he was not entirely at fault, he should not be held responsible 
for the entire overpayment.  He said that Morris v. Derwinski, 1 
Vet. App. 171 (1991) could not bind the Veteran to a presumption 
of knowledge.  He said that the quantity and quality of food 
served at the prison had declined and that the "diet line" was 
not really a diet line.  He indicated that his state pay of $20 
per month was not sufficient to pay for all of his needs, and he 
said that if he needed medical treatment but could not pay the 
co-payment, the co-payment would be deducted from his next 
month's pay until the balance owed was paid in full.

A prison release of responsibility form from March 2007 shows 
that against the advice of medical personnel, the Veteran refused 
a diet.

A prison nutrition consult from August 2008 reveals that the 
Veteran was educated about diet policy and healthy meal patterns.  
He was given a diet order for a regular ADA diet and a snack.

In December 2009, a records management supervisor indicated that 
the Veteran had no anticipated date of release.  His next parole 
board hearing was scheduled for February 2012.  It was noted that 
the institution accommodated all dietary needs of inmates, such 
as special menus for diabetics and kosher meals.  It was further 
noted that medical care was available 24-hours per day to all 
inmates without restriction, and the medical co-pay was only 
required of those inmates who could afford it.  Finally, it was 
noted that for those inmates who could not afford to buy personal 
hygiene items, such as soap, toothpaste, and clothing, the state 
would provide those items.

In January 2010, the Veteran provided additional receipts from 
the prison commissary which show that he had purchased, among 
other items, envelopes, denture adhesive, toothbrush, coffee, 
cheese, peas, soap, salmon, oatmeal, granola bars, popcorn, 
cinnamon roll pastries, snack mix, potato chips, ramen, rice, 
cookies, summer sausage, jelly beans, cough drops, hot sauce, 
shampoo, cheese spread, and soft drinks.  He submitted a 
statement from prison medical indicating that Milk of Magnesia, 
Motrin, Tylenol, cough syrup, vitamins, lotions, lip balm, soaps, 
Claritin, and Colace were to be purchased in the commissary.

In a January 2010 financial status report the Veteran noted he 
received a monthly salary of $20, monthly VA disability payments 
of $6, and monthly payments of $120 from his mother and brother.  
He indicated he had average monthly expenses of $90 for food, 
$10.60 for over-the-counter medication, $29 for personal hygiene 
items, $10.40 for envelopes, $3 for copies, and $3 for additional 
postage.  He reported assets of $465.75 cash on hand.  He 
remarked that the money in his inmate account was used for 
additional expenses, such as shoes, clothing, and unexpected 
expenses.

A July 2009 letter from the prison reflects that the institution 
was implementing a two-a-day meal service schedule on weekends 
and state-recognized holidays.  It was noted that inmates who 
were insulin dependent or on other diets would be provided an 
appropriate morning snack bag through the medical department to 
ensure their diet needs were met.

In August 2009, the Veteran asserted that the prison did not 
accommodate all dietary needs of inmates, as he felt that 
diabetics were served the same exact meals as the general 
population.  He remarked that with the instituting of a brunch on 
weekends instead of separate breakfast and lunch, there was too 
much food for any diabetic to eat at one time without raising his 
blood sugar to an unacceptable level.  He said that the morning 
snack bag provided to diabetics on the weekends consisted of a 
peanut butter and jelly sandwich with an apple.  He said that 
most meals consisted of too many carbohydrates, and the 
vegetables were overcooked.  He remarked that he did not eat 
onions, and most of the recipes called for onions.  He indicated 
that as he was not considered an indigent inmate, he had to pay 
co-pays for medical treatment and for personal hygiene supplies.

Constitutionality Claim

The Board notes that previous determinations during the course of 
this appeal have deferred consideration of the Veteran's claim 
that Public Law 96-385 was unconstitutional and discriminatory; 
however, in Saunders v. Brown, 4 Vet. App. 320, 326 (1993), the 
Court noted that "[a]dministrative agencies are entitled to pass 
on constitutional claims but they are not required to do so." 
(quoting Plaquemines Port v. Federal Maritime Comm'n, 838 F.2d 
536, 544 (D.C. Cir. 1988)).  See also Suttman v. Brown, 5 Vet. 
App. 127, 139 (1993) (Court noted the "Board is free to express 
an opinion on the appellant's constitutional claim").

The Board notes that the United States Court of Appeals for the 
Federal Circuit has held that there is a strong presumption of 
constitutionality attending laws providing for governmental 
payment of monetary benefits.  See Talon v. Brown, 999 F.2d 514 
(Fed. Cir. 1993) cert. Denied, 510 U.S. 1028, 126 L. Ed. 2d 601, 
114 S. Ct. 643 (1993).

The Board also notes that the Court addressed a similar 
constitutional matter in Latham v. Brown, 4 Vet. App. 265 (1993).  
In that case, the appellant was denied VA pension benefits 
because he was incarcerated.  See 38 U.S.C.A. § 1505(a); 
38 C.F.R. § 3.666.  The Court noted that "in order to 
demonstrate a constitutional violation, appellant must show that 
the classification is arbitrary or does not bear any rational 
relationship to a legitimate government interest."  Latham, 4 
Vet .App. at 267.  The Court reviewed the legislative history and 
concluded that the statute and regulation cited above did not 
violate the Fifth Amendment of the Constitution. 

The Court identified legislative reports which indicated that 
Congress believed persons who were incarcerated and were 
therefore already charges of the public did not require 
additional monetary benefits.  In addition, the Court noted that 
the legislative history indicated a purpose of the legislation 
was "to prevent prisoners from being able to purchase 
contraband, particularly narcotics."  Id. at 268.

As the statute and regulation applicable to this case 
(38 U.S.C.A. §  5313; 38 C.F.R. § 3.665) are similar to the 
provisions upheld by the Court in Latham, the Board finds that 
there is no legal merit to the Veteran's constitutionality claim.

Propriety of the Amount of Overpayment Created

The Veteran and his service representative contend that the 
overpayment in this case resulted because of VA error in failing 
to act upon information concerning the Veteran's involvement in a 
criminal action or in failing to notify him of Public Law 96-385.  

The Board notes an adjustment may be warranted when the 
overpayment involved sole administrative error in which a 
claimant neither had knowledge of nor should have been aware of 
an erroneous award.  Further, neither the claimant's actions nor 
failure to act must have contributed to payment pursuant to the 
erroneous award.  38 U.S.C.A. § 5112(b) (West 1991 & Supp. 2010); 
38 C.F.R. § 3.500(b)(1) (2010). 

VA law provides that persons dealing with the government are 
charged with knowledge of federal statutes and lawfully 
promulgated agency regulations "regardless of actual knowledge 
of what is in the [r]ebullitions or of the hardship resulting 
from innocent ignorance."  See Morris v Derwinski, 1 Vet. App. 
260, 265 (1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 
380, 384-385, 68 S. Ct. 1, 3, 92 L. Ed. 10 (1947)).

The Veteran has asserted that Morris cannot bind him to the 
presumption of knowledge.  However, he has provided no legal 
reasons why Morris does not bind him to the presumption of 
knowledge.  The Board notes that Morris has not been overturned, 
and thus the legal principle enumerated in Morris is controlling 
in this matter.

In this case, the Board finds the evidence of record demonstrates 
a possible lack of diligence of the VA benefits counselor in 
February 1981 and, based upon the Veteran's report, of the VA 
physician who presumably testified at his criminal trial.  The 
Board notes, however, that while the February 1981 handwritten 
notation is indicative of some level of knowledge of a pending 
criminal action it does not demonstrate actual knowledge of a 
felony conviction and incarceration.  In fact, the record shows 
the Veteran was not convicted and incarcerated for his crime 
until May 1981-over three months after the February 1981 
handwritten notation was created.  

While this possible lack of diligence may be considered in the 
balance of fault, the Board finds it does not demonstrate sole VA 
error.  The Board notes that Public Law 96-385 and the 
implementing laws and regulations did not create a duty requiring 
VA notify veterans individually of the new law.  However, as 
noted above, the Veteran is charged with knowledge of federal 
statutes and lawfully promulgated agency regulations regardless 
of actual knowledge.  Therefore, the Board must conclude that he 
had knowledge of or should have been aware of the erroneous award 
and that the overpayment created was not solely due to VA 
administrative error.  See Morris, 1 Vet. App. at 265.

The Board also finds the Veteran submitted inaccurate information 
as to the present state of his relationship to O.M. in an August 
1991 statement.  The Veteran is solely responsible for any 
overpayment that resulted because of this action.

In addition, although the Veteran claims that the amount of 
overpayment should be adjusted by a hypothetical retroactive 
apportionment equal to the amount that could have been paid to 
his dependents, the Board finds no basis in law or fact whereby 
an adjustment for retroactive apportionment may be applied.  See 
generally, 38 C.F.R. § 3.665 (2010).  Therefore, based upon the 
evidence of record, the Board must conclude that the disability 
compensation overpayment in the amount of $74,669.17 was properly 
created.

Entitlement to Waiver

VA law provides that recovery of overpayments of any benefits 
shall be waived if there is no indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining the waiver and recovery 
of the indebtedness from the payee who received such benefits 
would be against equity and good conscience.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.963(a) (2010).  The standard of 
"Equity and Good Conscience" will be applied when the facts and 
circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the government's 
rights.  The decision reached should not be unduly favorable or 
adverse to either side.

The phrase "Equity and Good Conscience" means arriving at a 
fair decision between the obligor and the government.  In making 
this determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

(1)  Fault of the debtor.  Where actions of the debtor contribute 
to the creation of the debt.

(2)  Balancing of faults.  Weighing fault of the debtor against 
VA fault.

(3)  Undue hardship.  Whether collection would deprive debtor or 
family of basic necessities.

(4)  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5)  Unjust enrichment.  Failure to make restitution would result 
in unfair gain to the debtor.

(6)  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation. 

See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a) (2010).

The COWC has determined that the overpayment created did not 
result from fraud, misrepresentation or bad faith on the 
Veteran's part, any of which would constitute a legal bar to 
granting the requested waiver.  See 38 U.S.C.A. § 5302.  The 
Board concurs with that determination; however, before recovery 
of indebtedness can be waived it must also be shown that it would 
be against the principles of equity and good conscience to 
require the Veteran to repay the debt to the government.  
38 C.F.R. §§ 1.963, 1.965.

In this case, the Board notes the evidence of record is 
indicative of a possible lack of diligence of the VA benefits 
counselor in February 1981 and, based upon the Veteran's report, 
of the VA physician who presumably testified at his criminal 
trial.  It is reasonable to assume that these VA employees had 
some knowledge of the criminal action against the Veteran; 
however, it is arguable as to whether or not they had any actual 
knowledge of his felony conviction and incarceration.  The Board 
finds that applying all reasonable doubt in the Veteran's favor 
that this assumed lack of diligence demonstrates some, but not 
all, VA fault in the creation of the debt.  See Jordan v. Brown, 
10 Vet. App. 171, 174 (1997) (while VA may have been on 
constructive notice that widow had remarried and that further 
investigation might have averted an overpayment, such VA error 
did not excuse the continued acceptance of dependency and 
indemnity compensation payments where widow was in receipt of 
rules governing payment of such compensation); see also Cullen v. 
Brown, 5 Vet. App. 510, 512 (1993) (VA more at fault than Veteran 
in creation of overpayment where record shows that RO received 
copy of Veteran's divorce judgment a month after it was granted 
but took no action until seven years later).

The Board also notes that the evidence does not show the Veteran 
was notified of the affect of incarceration on his receipt of 
compensation payments prior to May 1992 or that he ever notified 
VA of his incarceration.  The Board finds, however, as noted 
above, that Public Law 96-385 and the implementing laws and 
regulations did not create a duty requiring VA notify veterans 
individually of the new law and that the Veteran, as a person 
dealing with the government, was charged with knowledge of 
federal statutes and lawfully promulgated agency regulations 
regardless of actual knowledge or innocent ignorance.  See 
Morris, 1 Vet. App. at 265.  Therefore, the Board finds that the 
fault on the part of VA is outweighed by the Veteran's fault in 
receiving benefits to which he knew or reasonably should have 
known he was not entitled.  

The Board notes, however, that balance of fault is but one of the 
factors for consideration in determining entitlement to waiver.  
Although the Veteran claims he was not unjustly enriched because 
he used the funds he received to support his dependents, the 
record shows that his children have reported he did not provide 
any funds toward their support during his incarceration and that 
his mother had independent financial means and was not dependent 
upon him for her support.  Therefore, the Board finds that waiver 
of recovery would constitute unjust enrichment by creating an 
unfair gain to the Veteran because he would be allowed to retain 
funds to which he was not entitled.

The Board further finds the Veteran's claim that undue financial 
hardship would result from the recovery of overpayment is not 
persuasive.  Although the Veteran reported that the approximately 
$20 per month he received from the state was insufficient to 
provide for his expenses for items not provided by the state, the 
evidence of record does not demonstrate that collection of the 
amount of indebtedness would deprive him of basic necessities.  
The Board notes that, according to prison policy as reviewed 
above, the Veteran could be completely indigent and still receive 
basic necessities from the prison commissary and still receive 
medical and dental treatment.

The Veteran has specifically alleged that he must purchase food 
from the prison commissary to supplement his diet because of his 
diabetes.  He has stated that the prison meals have too many 
carbohydrates, and he is being fed too much peanut butter.  
However, in July 2006, a prison healthcare official remarked that 
the Veteran was provided with three American Diabetes 
Association-approved (ADA) meals per day and a snack to take with 
him after dinner.  In December 2009, a prison official indicated 
that the institution accommodated all dietary needs of inmates, 
such as special menus for diabetics and kosher meals.  The Board 
notes that in February 2006, September 2006, and March 2007, the 
Veteran went against prison medical advice and refused treatment 
and a diet card for his diabetes.  The Board finds that the 
statements from the prison officials outweigh the Veteran's 
contentions, as the meals provided by the prison are approved by 
the ADA, and it does not appear that the Veteran has had the 
diabetic dietary training that members of the ADA have.  Although 
the Veteran may not like the food options provided by the prison, 
the weight of the evidence indicates that he is not required to 
purchase food from the prison commissary to supplement his diet 
because of his diabetes.

The Board finds the Veteran's assertion that financial hardship 
will result at some point in the future when he is released from 
prison unpersuasive.  There is no evidence indicating the Veteran 
will soon be released from prison and upon his release he will 
receive his compensation payments at the full amount.  The 
possibility of future financial hardship is too tenuous and 
speculative for consideration.  While the Veteran may have 
additional expenses during his incarceration and perhaps after 
his release, the evidence he provided in support of this claim 
does not demonstrate undue financial hardship.  The Board further 
finds that management of his present monthly income, exclusive of 
VA compensation, will allow for the purchase of the additional 
items the Veteran reported were not provided by the state.

The Board also finds that collection of the debt would not defeat 
the purpose of paying benefits by nullifying the objective for 
which the benefits were intended.  Concerning the purpose of 
paying benefits, 38 C.F.R. § 4.1 (2010) indicates that the Rating 
Schedule is intended "to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability."  Additionally, a 
purpose of the VA compensation system is to make up for 
impairment of a Veteran's earning capacity resulting from 
disabilities incurred in military service.  Here, the Veteran is 
an inmate in prison.  As a prison inmate, he has lost his earning 
capacity.  The recovery of the indebtedness would not defeat the 
purpose of the VA compensation program because the Veteran would 
only be repaying an amount that he was previously overpaid.  
Moreover, not recouping this overpayment would result in unjust 
enrichment because he, in effect, would get to keep money that he 
was never rightly due.

There is no indication that reliance on the overpaid benefits 
resulted in the Veteran's relinquishment of a valuable right or 
the incurrence of a legal obligation.  Therefore, based on the 
evidence of record, the Board finds recovery of the overpayment 
would not be against the principles of equity and good 
conscience. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  In this case, the Board finds the 
preponderance of the evidence is against the claim for 
entitlement to waiver of the assessed overpayment.


ORDER

Entitlement to waiver of recovery of an overpayment of disability 
compensation is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


